Citation Nr: 1625496	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hallux valgus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for otitis media.

4.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a thyroid cyst.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for disability manifested by an irregular heartbeat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Waco, Texas, respectively.  Jurisdiction of this case now resides with the Nashville RO.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a June 2015 rating action, service connection was established for hemorrhoids and genital herpes.  As the Veteran did not submit a timely notice of disagreement with the initial rating or the effective date assigned for these disabilities, these claims are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The claims to reopen the claims of entitlement to service connection for a low back disability, hallux valgus and otitis media are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for a back disorder on the basis that the low back disorder was not related to service, to include complaints of back pain therein.  The Veteran did not submit new and material evidence within one year. 

2.  An unappealed September 2006 rating decision denied service connection for hallux valgus on the basis that hallux valgus was not related to service.  The Veteran did not submit new and material evidence within one year. 

3.  An unappealed September 2006 rating decision denied service connection for otitis media on the basis that the Veteran had presented no evidence of such disability after service.  The Veteran did not submit new and material evidence within one year. 

4.  Evidence received since the September 2006 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for low back disorder, hallux valgus and otitis media.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which (in pertinent part) denied service connection for back disorder, hallux valgus and otitis media, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received, and the claims seeking entitlement to service connection for back disorder, hallux valgus and otitis media are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

In a September 2006 rating decision, the RO (in pertinent part) denied the Veteran's claims for service connection for the following:  a back disorder, because any current low back disorder was not related to service, to include complaints of back pain therein; hallux valgus, on the basis that it was found to be related to service, including complaints noted therein; and otitis media, on the basis that there was no current disability.  The Veteran was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision with respect to these issues is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the September 2006 rating decision includes the Veteran's service treatment records (STRs) and VA treatment records dated from 2004 to 2006.  The STRs show the Veteran's complaints of back pain in 1979 after heavy lifting and again in 1980, complaints of foot pain and a right big toe bunion with negative X-ray studies in 1980, and ear pain in 1979 and ear infection in 1980.  The post-service VA treatment records show a diagnosis of mechanical low back pain in 2005 and treatment for hallux valgus in 2005, but no episodes of ear infection.

The evidence received since the September 2006 rating decision includes the Veteran's statements that her back disorder and hallux valgus were incurred during her military service, and she has suffered from chronic back and foot pain since that time.  In addition, the Veteran stated that she was treated for otitis media shortly after service (March 1981) and has a recent diagnosis of this disability from the Memphis VA Medical Center (VAMC).  See March 2016 hearing transcript.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2006 rating decision and finds that the statements of the Veteran, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claims of service connection for back disability, hallux valgus and otitis media.  The credibility of the Veteran's assertions is presumed.  See Justus, 3 Vet. App. at 513.  This evidence is certainly new, as the RO did not previously consider it.  Presuming its credibility, the Board finds this evidence is material because it relates to unestablished facts necessary to substantiate the claims - a nexus to service for the back disorder and hallux valgus claims and the existence of a current disability for otitis media.  38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a back disorder, hallux valgus and otitis media are reopened.

The Board notes that although service personnel records (SPRs) were received in March 2007, that he claims need not be reconsidered rather than reopened, because the SPRs are not relevant to the claims on appeal.  See 38 C.F.R. § 3.156(c)(1).  The SPRs do not mention a back disorder, hallux valgus, or otitis media and thus are not relevant.  See 38 C.F.R. § 3.156(c)(1).  


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for hallux valgus is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for otitis media is reopened, and to this extent only, the appeal is granted.


REMAND

Reopened Claims: Low Back Disability, Hallux Valgus and Otitis Media 

The Veteran claims that she has a low back disability, hallux valgus and otitis media related to her military service, to include complaints for these disabilities noted therein.  

Remand is required for all three disorders to obtain current VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran has stated that she has received recent VA outpatient treatment for a back disorder (arthritis), hallux valgus, and otitis media at the Memphis VAMC.  See March 2016 hearing testimony.  A January 2014 Supplemental Statement of the Case notes that records from the Memphis VA facility dated from April 2013 to December 2013 were reviewed; however, no subsequent VA treatment records have been associated with the file.  It appears that records may still be outstanding in this case.  Therefore, remand is required to obtain the outstanding records.

Remand is required regarding otitis media to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2015).  The Veteran has reported receiving private treatment for otitis media within months of her discharge.  See March 2016 hearing transcript.  On remand, the outstanding private treatment records should be obtained or otherwise accounted for.  The Veteran should be requested to provide an authorization form for release of all pertinent, outstanding private treatment records.  If the Veteran does not provide the necessary release, the AOJ should request that the Veteran obtain the records and provide them to VA.

Remand is required regarding the back disorder and hallux valgus for an adequate examination and etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran was afforded VA spine and foot examinations in February 2012.  The VA examiner opined, after an examination of the Veteran as well as a review of the claims file, that these disabilities are less likely than not related to service.  However, the VA examiner did not address the Veteran's lay statements of continuity of symptoms since service.  Therefore, a remand is required to obtain additional medical opinions in this case.

PTSD, Right Hip, Thyroid Cyst, Sleep Apnea and Irregular Heartbeat

In a June 2013 rating decision, the AOJ (in pertinent part) denied service connection for a right hip disorder, a thyroid cyst, sleep apnea, and a disability manifested by an irregular heartbeat, and found that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  In August 2013, the Veteran's representative submitted a timely NOD to these issues.  To date, a statement of the case has not been issued addressing these issues. Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues. 
See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2015); Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter for the issues of entitlement to service connection for a back disability, hallux valgus and otitis media.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including the treatment for otitis media in 1981 noted by the Veteran during her hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Also, contact the Memphis VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder and hallux valgus.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) than each diagnosed back disorder and hallux valgus had its onset in, or is otherwise related to active duty service, to include the complaints noted therein.  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to her reports of experiencing back and foot pain since service.

5.  Undertake any additional development deemed warranted.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  Then, adjudicate the issues of entitlement to service connection for a back disorder, hallux valgus, and otitis media.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

9.  Issue an appropriate SOC to the Veteran and her representative in the matters of entitlement to service connection for a right hip disability, a thyroid cyst, sleep apnea and a disability manifested by an irregular heartbeat, and whether new and material evidence has been received to reopen a claim of service connection for PTSD.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


